People v Gonzalez (2016 NY Slip Op 07631)





People v Gonzalez


2016 NY Slip Op 07631


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2007-11625

[*1]People of State of New York, respondent, 
vOver Gonzalez, appellant.


Seymour W. James, Jr., New York, NY (Joanne Legano Ross of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Merri Turk Lasky of counsel; Justin K. Moldovan on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Mullings, J.), dated November 26, 2007, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant appeals from his designation as a level two sex offender pursuant to the Sex Offender Registration Act (see Correction Law article 6-C; hereinafter SORA).
The defendant's contention that he was entitled to a downward departure from his presumptive designation as a level two sex offender is unpreserved for appellate review (see People v Gillotti, 23 NY3d 841, 861 n 5; People v Johnson, 11 NY3d 416, 422; People v Rodriguez, 136 AD3d 880, 881). In any event, the defendant failed to identify any mitigating factors that were not adequately taken into account by the SORA guidelines (see People v Gillotti, 23 NY3d at 861; People v Uphael, 140 AD3d 1143, 1145; People v Sanchez, 138 AD3d 946, 947).
DILLON, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court